—Orders of disposition, Supreme Court, Bronx County (Harold Lynch, J.), entered on or about September 2 and October 13, 1998, placing two of the subject children with their father under petitioner’s supervision and placing the third subject child with petitioner for up to one year, upon findings of neglect, unanimously affirmed, without costs.
The findings of neglect turn almost entirely on issues of credibility that were properly resolved by Family Court after taking into account inconsistencies in the children’s statements and other evidence favorable to appellant’s position (see Matter of Carine T., 183 AD2d 902, lv denied 80 NY2d 757). Concur— Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.